 



Exhibit 10

SIXTH AMENDMENT
TO
SECOND RESTATED AND AMENDED
AGREEMENT OF LIMITED PARTNERSHIP
OF
LIBERTY PROPERTY LIMITED PARTNERSHIP

This Sixth Amendment to the Second Restated and Amended Agreement of Limited
Partnership, dated as of June 30, 2005 (this “Amendment”), is entered into by
LIBERTY PROPERTY TRUST, a Maryland real estate investment trust, as general
partner (the “General Partner”) of LIBERTY PROPERTY LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (the “Partnership”), for itself and on behalf
of the limited partners of the Partnership, and GSEP 2005 REALTY CORP., a
Delaware corporation (“Goldman”).

Whereas, Section 4.2(a) of the Second Restated and Amended Agreement of Limited
Partnership of the Partnership, as amended by that certain First Amendment to
the Second Restated and Amended Agreement of Limited Partnership, dated as of
July 28, 1999, that certain Second Amendment to the Second Restated and Amended
Agreement of Limited Partnership, dated as of April 18, 2000, that certain Third
Amendment to the Second Restated and Amended Agreement of Limited Partnership,
dated as of June 10, 2002, that certain Fourth Amendment to the Second Restated
and Amended Agreement of Limited Partnership, dated as of September 1, 2004, and
that certain Fifth Amendment to the Second Restated and Amended Agreement of
Limited Partnership, dated as of June 16, 2005 (collectively, as amended, the
“Partnership Agreement”), authorizes the General Partner to cause the
Partnership to issue additional Partnership Units in one or more classes or
series, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties as shall be determined by
the General Partner, subject to the provisions of such section; and

Whereas, pursuant to the authority granted to the General Partner pursuant to
Sections 4.2(a) and 14.1(b) of the Partnership Agreement, the General Partner
desires to amend the Partnership Agreement (i) to establish a new class of
Partnership Units, the “Series F Preferred Units” (as hereinafter defined), and
to set forth the designations, rights, powers, preferences and duties of such
Series F Preferred Units, (ii) to issue the Series F Preferred Units to Goldman
and admit Goldman as an Additional Limited Partner and (iii) to make certain
other changes to the Partnership Agreement.

Now, therefore, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the General Partner hereby
amends the Partnership Agreement as follows:

Section 1. Definitions. For purposes of this Amendment, the term “Parity
Preferred Units” shall be used to refer to any class or series of Partnership
Interests of the Partnership now or hereafter authorized, issued or outstanding
expressly designated by the Partnership to rank on a parity with Series F
Preferred Units with respect to distributions and rights upon voluntary or
involuntary liquidation, winding-up or dissolution of the Partnership including,
without limitation, the “7.45% Series B Cumulative Redeemable Preferred
Partnership Interests,” the “7.625% Series D Cumulative Redeemable Preferred
Partnership Interests,” and the “7.00%

 



--------------------------------------------------------------------------------



 



Series E Cumulative Redeemable Preferred Partnership Interests.” The term
“Priority Return” shall mean an amount equal to 6.65% per annum, as the same may
be adjusted pursuant to Section 3(a) below, determined on the basis of a 360 day
year of twelve (12) 30-day months (and for any period shorter than a full
quarterly period for which distributions are computed, the amount of the
distribution payable will be computed based on the ratio of the actual number of
days elapsed in such period to ninety (90) days), cumulative to the extent not
distributed for any given distribution period pursuant to Section 6.2 of the
Partnership Agreement, of the stated value of $50 per Series F Preferred Unit,
commencing on the date of issuance of such Series F Preferred Unit. The term
“Subsidiary” shall mean with respect to any person, any corporation,
partnership, limited liability company, joint venture or other entity of which a
majority of (i) voting power of the voting equity securities or (ii) the
outstanding equity interests, is owned, directly or indirectly, by such person.
The term “PTP” shall mean a “publicly traded partnership” within the meaning of
Section 7704 of the Internal Revenue Code (the “Code”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Partnership Agreement.

Section 2. Designation and Number. A series of Partnership Interests in the
Partnership designated as the “6.65% Series F Cumulative Redeemable Preferred
Partnership Interests” (the “Series F Preferred Units”) is hereby established.
The maximum number of Series F Preferred Units shall be 880,000.

Section 3.

(a) Payment of Distributions. Subject to the rights of holders of Parity
Preferred Units and holders of Partnership Interests ranking senior to the
Series F Preferred Units as to payment of distributions, pursuant to Section 6.2
of the Partnership Agreement, holders of Series F Preferred Units will be
entitled to receive, when, as and if declared by the Partnership acting through
the General Partner, out of Net Operating Cash Flow, cumulative preferential
cash distributions at the rate per annum of 6.65% of the original Capital
Contribution per Series F Preferred Unit (the “Issuance Rate”). All
distributions shall be cumulative, shall accrue from the original date of
issuance and will be payable (i) quarterly in arrears, on or before March 31,
June 30, September 30 and December 31 of each year commencing on the first such
date to occur after the original date of issuance, and, (ii), in the event of
(A) an exchange of Series F Preferred Units into Series F Preferred Shares, or
(B) a redemption of Series F Preferred Units, on the exchange date or redemption
date, as applicable (each a “Preferred Unit Distribution Payment Date”). The
amount of the distribution payable for any period will be computed on the basis
of a 360-day year of twelve (12) 30-day months and for any period shorter than a
full quarterly period for which distributions are computed, the amount of the
distribution payable will be computed based on the ratio of the actual number of
days elapsed in such period to ninety (90) days. If any date on which
distributions are to be made on the Series F Preferred Units is not a Business
Day (as such term is defined herein), then payment of the distribution to be
made on such date will be made on the next succeeding day that is a Business Day
(and without any interest or other payment in respect of any such delay) except
that, if such Business Day is in the next succeeding calendar year, such payment
shall be made on the immediately preceding Business Day, in each case with the
same force and effect as if made on such date. Distributions on the Series F

2



--------------------------------------------------------------------------------



 



Preferred Units will be made to the holders of record of the Series F Preferred
Units on the relevant record dates to be fixed by the Partnership acting through
the General Partner, which record dates shall in no event exceed fifteen
(15) Business Days prior to the relevant Preferred Unit Distribution Payment
Date (the “Preferred Unit Partnership Record Date”).

(b) Distributions Cumulative. Distributions on the Series F Preferred Units will
accrue whether or not the terms and provisions of any agreement of the
Partnership, including any agreement relating to its indebtedness at any time
prohibit the declaration, setting aside for payment or current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized. Accrued but unpaid distributions on the
Series F Preferred Units will accumulate as of the Preferred Unit Distribution
Payment Date on which they first become payable. Distributions on account of
arrears for any past distribution periods may be declared and paid at any time,
without reference to a regular Preferred Unit Distribution Payment Date to
holders of record of the Series F Preferred Units on the record date fixed by
the Partnership acting through the General Partner, which date shall not exceed
fifteen (15) Business Days prior to the payment date. Accumulated and unpaid
distributions will not bear interest.

(c) Priority as to Distributions.

(i) So long as any Series F Preferred Units are outstanding, no distribution of
cash or other property shall be authorized, declared, paid or set apart for
payment on or with respect to any class or series of Partnership Interest of the
Partnership ranking junior as to the payment of distributions or rights upon a
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership to the Series F Preferred Units (collectively, “Junior Units”), nor
shall any cash or other property be set aside for or applied to the purchase,
redemption or other acquisition for consideration of any Series F Preferred
Units, any Parity Preferred Units or any Junior Units, unless, in each case, all
distributions accumulated on all Series F Preferred Units and all classes and
series of outstanding Parity Preferred Units have been paid in full or a sum
sufficient for such full payment has been irrevocably deposited in trust for
immediate payment. The foregoing sentence will not prohibit (a) distributions
payable solely in Junior Units, (b) the conversion of Junior Units or Parity
Preferred Units into Partnership Interests of the Partnership ranking junior to
the Series F Preferred Units as to distributions and rights upon the voluntary
or involuntary liquidation, dissolution or winding up of the Partnership,
(c) the redemption of Partnership Interests corresponding to any Series F
Preferred Shares, Parity Preferred Shares or Junior Shares to be purchased by
the General Partner pursuant to Article VII of the Amended and Restated
Declaration of Trust of the General Partner (as amended and modified through the
date hereof, the “Charter”) to preserve the General Partner’s status as a real
estate investment trust, provided that such redemption shall be upon the same
terms as the corresponding purchase pursuant to Article VII of the Charter or
(d) the foreclosure by the Partnership on the Partnership

3



--------------------------------------------------------------------------------



 



Interests constituting the Indemnity Collateral and/or the Special Indemnity
Collateral (as such term is defined in Section 13.3 of the Partnership
Agreement).

(ii) So long as distributions have not been paid in full (or a sum sufficient
for such full payment is not irrevocably deposited in trust for immediate
payment) upon the Series F Preferred Units, all distributions authorized and
declared on the Series F Preferred Units and all classes or series of
outstanding Parity Preferred Units shall be authorized and declared so that the
amount of distributions authorized and declared per Series F Preferred Unit and
such other classes or series of Parity Preferred Units shall in all cases bear
to each other the same ratio that accrued distributions per Series F Preferred
Unit and such other classes or series of Parity Preferred Units (which shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such class or series of Parity Preferred Units do not
have cumulative distribution rights) bear to each other. No interest or any sum
of money in lieu of interest shall be payable in respect of any distribution,
payment or payments on Series F Preferred Units which may be in arrears.

(d) No Further Rights. Holders of Series F Preferred Units shall not be entitled
to any distributions, whether payable in cash, other property or otherwise, in
excess of the full cumulative distributions described herein.

Section 4. Allocations. Section 1 of Exhibit C to the Partnership Agreement is
hereby deleted and replaced by the following:

(a) Net Income. Except as otherwise provided herein, Net Income for any fiscal
year or other applicable period shall be allocated in the following order and
priority:

(i) first, to the General Partner to the extent of Net Loss previously allocated
to the General Partner pursuant to Section 1(b)(iii) below for all prior fiscal
years or other applicable periods exceed Net Income previously allocated to the
General Partner pursuant to this Section 1(a)(i) for all prior fiscal years or
other applicable periods;

(ii) second, to Partners holding any Partnership Interests that are entitled to
any preference in distribution to the extent that Net Loss previously allocated
to such holders pursuant to Section l(b)(ii) below for all prior fiscal years or
other applicable periods exceeds Net Income previously allocated to such
Partners pursuant to this Section 1(a)(ii) for all prior fiscal years or other
applicable periods;

(iii) third, to Partners holding Partnership Interests of a class not entitled
to preference in distribution to the extent that Net Loss previously allocated
to such holders pursuant to Section 1(b)(i) below for all prior fiscal years or
other applicable periods exceeds Net Income previously allocated to such holders
pursuant to this Section 1(a)(iii) for all prior fiscal years or other
applicable periods;

4



--------------------------------------------------------------------------------



 



(iv) fourth, to Partners holding any Partnership Interests that are entitled to
any preference in distribution in accordance with the rights of any such class
of Partnership Interests until each such Partnership Interest has been
allocated, Net Income equal to the excess of (A) the cumulative amount of
preferred distributions such Partners are entitled to receive to the last day of
the current fiscal year or other applicable period or to the date of redemption,
to the extent such Partnership Interests are redeemed during such period, over
(B) the cumulative Net Income allocated to such Partners, pursuant to this
Section 1(a)(iv) for all prior fiscal years or other applicable periods (and,
within each such class, pro rata in proportion to the respective share of such
Partnership Interests each Partner holds as of the last day of the period for
which such allocation is being made); and

(v) fifth, with respect to Partnership Interests that are not entitled to any
preference in the allocation of Net Income, pro rata to each such class in
accordance with the terms of such class (and, within each such class, pro rata
in proportion to each Partner’s respective share of such Partnership Interests
as of the last day of the period for which such allocation is being made).

Provided, further, that the holders of the Series E Preferred Units and the
Series F Preferred Units shall be allocated an amount of the net “rents from
real property” (within the meaning of Sec. 856(d) of the Code) of the
Partnership equal to all amounts paid or accrued with respect to the Series E
Preferred Units and Series F Preferred Units, respectively, pursuant to
Section 3.(a) of the Fifth Amendment to the Second Restated and Amended
Agreement of Limited Partnership, dated as of June 16, 2005 and Section 3.(a) of
the Sixth Amendment to the Second Restated and Amended Agreement of Limited
Partnership, dated as of June 30, 2005, respectively, with respect to such
fiscal year or other period in lieu of any allocation of Net Income or Net Loss
under this Section 1 and the amount of Net Income and Net Loss of the
Partnership for any fiscal year or other period shall be computed after taking
into account the special allocation of such net income to the holders of the
Series E Preferred Units and Series F Preferred Units, provided that the amount
of net “rents from real property” that are allocated to the holders of the
Series F Preferred Units with respect to any fiscal year or other period shall
not exceed the amount of Net Income that would have been allocated to such
holders under this Section 1 had the foregoing allocations of net “rents from
real property” not been included in the Partnership Agreement.

(b) Net Loss. Except as otherwise provided herein, Net Loss for any fiscal year
or other applicable period shall be allocated in the following order and
priority:

(i) first, with respect to classes of Partnership Interests that are not
entitled to any preference in distribution (including the General Partner
Interest), pro rata to each such class in accordance with the terms of such
class (and, within such class, pro rata in proportion to each Partner’s
respective share of such Partnership Interests as of the last day of the period
for which such allocation is being made) until the Adjusted Capital Account
(ignoring for this purpose any amounts a Partner is obligated to contribute to
the capital of the Partnership or is deemed obligated to contribute pursuant to
Regulations Section 1.704-

5



--------------------------------------------------------------------------------



 



1(b)(2)(ii)(c)(2)) of each Partner with respect to such Partnership Interests is
reduced to zero;

(ii) second, to the Partners holding any Partnership Interests that are entitled
to any preference in distribution in accordance with the rights of any such
class of Partnership Interests (and, if there is more than one class of such
Partnership Interests, then in the reverse order of their preference in
distribution), until the Adjusted Capital Account (modified in the same manner
as in clause (i)) of each such Partner with respect to such Partnership
Interests is reduced to zero; and

(iii) third, to the General Partner.

To the extent permitted under Section 704 of the Code, solely for purposes of
allocating Net Income or Net Loss in any taxable year (or a portion thereof) to
Partners holding Series B Preferred Units, Series D Preferred Units, Series E
Preferred Units or Series F Preferred Units pursuant to Section 1 hereof, items
of Net Income or Net Loss, as the case may be, shall not include Depreciation
with respect to properties that are “ceiling limited” in respect of holders of
Series B Preferred Units, Series D Preferred Units, Series E Preferred Units or
Series F Preferred Units. For purposes of the preceding sentence, Partnership
property shall be considered “ceiling limited” in respect of a holder of
Series B Preferred Units, Series D Preferred Units, Series E Preferred Units or
Series F Preferred Units if Depreciation attributable to such Partnership
property which would otherwise be allocable to such Partner, without regard to
this paragraph, exceeds depreciation determined for federal income tax purposes
attributable to such Partnership property which would otherwise be allocable to
such holder by more than 5%. Notwithstanding the foregoing sentences in this
paragraph, in applying this paragraph, the General Partner may, in its
discretion for administrative ease and convenience, calculate Net Income or Net
Loss in any taxable year (or a portion thereof) allocable to the Partners
holding Series B Preferred Units, Series D Preferred Units, Series E Preferred
Units or Series F Preferred Units by excluding Depreciation with respect to all
properties of the Partnership. The parties intend hereunder that the aggregate
Capital Account balance of the holders of Series B Preferred Units, Series D
Preferred Units, Series E Preferred Units or Series F Preferred Units at any
date shall not exceed the amount of the original Capital Contribution of such
holder plus the cumulative Priority Return, whether or not declared, to the
extent not previously distributed.

Section 5. Liquidation Proceeds.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding-up of
the affairs of the Partnership, distributions on the Series F Preferred Units
shall be made in accordance with Section 8.2 of the Partnership Agreement.

(b) Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by (i) fax and (ii) by first
class mail, postage prepaid, not less than twenty (20) and not more than sixty
(60) days prior to the payment date stated therein, to

6



--------------------------------------------------------------------------------



 



each record holder of the Series F Preferred Units at the respective addresses
of such holders as the same shall appear on the transfer records of the
Partnership.

(c) No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the holders of Series F Preferred
Units will have no right or claim to any of the remaining assets of the
Partnership.

(d) Consolidation, Merger or Certain Other Transactions. The consolidation or
merger of the Partnership with or into any other corporation, trust,
partnership, limited liability company or other entity (or of any other
corporation, trust, partnership, limited liability company or other entity with
or into the Partnership), or the sale, lease, exchange, transfer or conveyance
of all or substantially all of the property or business of the Partnership shall
not be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.

Section 6. Optional Redemption.

(a) Right of Optional Redemption. The Series F Preferred Units may not be
redeemed prior to June 30, 2010. On or after such date, the Partnership at its
sole option shall have the right to redeem the Series F Preferred Units, in
whole or in part, at any time or from time to time, upon not less than thirty
(30) nor more than sixty (60) days written notice, at a redemption price,
payable in cash, equal to the Capital Account balance of the holders of Series F
Preferred Units (the “Series F Redemption Price”); provided, however, that no
redemption pursuant to this Section 6 will be permitted if the Redemption Price
does not equal or exceed the original Capital Contribution of such holder plus
the cumulative Priority Return, whether or not declared, to the redemption date
to the extent not previously distributed. If fewer than all of the outstanding
Series F Preferred Units are to be redeemed, the Series F Preferred Units to be
redeemed shall be selected pro rata (as nearly as practicable without creating
fractional units).

(b) Limitation on Redemption.

(i) The Redemption Price of the Series F Preferred Units (other than the portion
thereof consisting of accumulated but unpaid distributions) will be payable
solely out of the sale proceeds of capital stock of the General Partner, which
will be contributed by the General Partner to the Partnership as additional
capital contribution, or out of the sale of limited partner interests in the
Partnership and from no other source. For purposes of the preceding sentence,
“capital stock” means any equity securities (including Common Shares and
Preferred Shares (as such terms are defined in the Charter)), shares,
participation or other ownership interests (however designated) and any rights
(other than debt securities convertible into or exchangeable for equity
securities) or options to purchase any of the foregoing.

(ii) The Partnership may not redeem fewer than all of the outstanding Series F
Preferred Units unless all accumulated and unpaid distributions have been paid
or contemporaneously are authorized and paid (or authorized and a sum

7



--------------------------------------------------------------------------------



 



sufficient for the full payment thereof is irrevocably deposited in trust for
immediate payment) on all Series F Preferred Units for all quarterly
distribution periods terminating on or prior to the date of redemption.

(c) Procedures for Redemption.

(i) Notice of redemption will be (A) faxed, and (B) mailed by the Partnership,
by certified mail, postage prepaid, not less than thirty (30) nor more than
sixty (60) days prior to the redemption date, addressed to the respective
holders of record of the Series F Preferred Units at their respective addresses
as they appear on the records of the Partnership. No failure to give or defect
in such notice or in the transmission thereof shall affect the validity of the
proceedings for the redemption of any Series F Preferred Units except as to the
holder to whom such notice was defective or not given or received. In addition
to any information required by law, each such notice shall state: (1) the
redemption date; (2) the Redemption Price; (3) the aggregate number of Series F
Preferred Units to be redeemed and if fewer than all of the outstanding Series F
Preferred Units are to be redeemed, the number of Series F Preferred Units to be
redeemed held by such holder, which number shall equal such holder’s pro rata
share (based on the percentage of the aggregate number of outstanding Series F
Preferred Units the total number of Series F Preferred Units held by such holder
represents) of the aggregate number of Series F Preferred Units to be redeemed;
(4) the place or places where the Series F Preferred Units are to be surrendered
for payment of the Redemption Price; (5) that distributions on the Series F
Preferred Units to be redeemed will cease to accumulate on such redemption date;
and (6) that payment of the Redemption Price will be made upon presentation and
surrender of such Series F Preferred Units.

(ii) If the Partnership gives a notice of redemption in respect of Series F
Preferred Units (which notice will be irrevocable) then, by 12:00 noon, New York
City time, on the redemption date, the Partnership will deposit irrevocably in
trust for the benefit of the Series F Preferred Units being redeemed funds
sufficient to pay the applicable Redemption Price and will give irrevocable
instructions and authority to pay such Redemption Price to the holders of the
Series F Preferred Units upon surrender of the Series F Preferred Units by such
holders at the place designated in the notice of redemption. If the Series F
Preferred Units are evidenced by a certificate and if fewer than all Series F
Preferred Units evidenced by any certificate are being redeemed, a new
certificate shall be issued, upon surrender of the certificate evidencing all
Series F Preferred Units, evidencing the unredeemed Series F Preferred Units
without cost to the holder thereof. On and after the date of such redemption,
distributions will cease to accumulate on the Series F Preferred Units or
portions thereof called for redemption, unless the Partnership defaults in the
payment thereof. If any date fixed for redemption of Series F Preferred Units is
not a Business Day, then payment of the Redemption Price payable on such date
will be made on the next succeeding day that is a Business Day (and without any
interest or other payment in respect of any such delay) except that, if such
Business Day falls in the next

8



--------------------------------------------------------------------------------



 



calendar year, such payment will be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on such date fixed
for redemption. If payment of the Redemption Price is improperly withheld or
refused and not paid by the Partnership, distributions on such Series F
Preferred Units will continue to accumulate from the original redemption date to
the date of payment, in which case the actual payment date will be considered
the date fixed for redemption for purposes of calculating the applicable
Redemption Price.

Section 7. Voting Rights.

(a) General. Holders of the Series F Preferred Units will not have any voting
rights or right to consent to any matter requiring the consent or approval of
the Limited Partners, except as set forth below.

(b) Certain Voting Rights. So long as any Series F Preferred Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of at least two-thirds of the Series F Preferred Units outstanding at
the time (i) (A) authorize or create, or increase the authorized or issued
amount of, any class or series of Partnership Interests senior to the Series F
Preferred Units with respect to payment of distributions or rights upon
liquidation, dissolution or winding-up, (B) reclassify any Partnership Interests
of the Partnership into any such senior Partnership Interest, or (C) create,
authorize or issue any obligations or security convertible into or evidencing
the right to purchase any such senior Partnership Interests, (ii) (A) authorize
or create, or increase the authorized or issued amount of any Parity Preferred
Units, (B) reclassify any Partnership Interest into a Parity Preferred Unit, or
(C) create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any Parity Preferred Unit; provided, however,
that restrictions contained in this clause (ii) of this paragraph (b) shall
apply only to Parity Preferred Units that are issued to an Affiliate of the
Partnership other than on arms’ length terms, and to no other issuance,
including, without limitation, an issuance to the General Partner, the purpose
of which is to allow the General Partner to issue corresponding preferred Shares
to persons who are not Affiliates or the Partnership, or (iii) either
(A) consolidate or merge into or with any corporation or other entity or
(B) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger or consolidation or otherwise, in such a way that would materially and
adversely affect the powers, special rights, preferences, privileges or voting
power of the Series F Preferred Units or the holders thereof; provided, however,
that with respect to the occurrence of a merger or consolidation, so long as
(1) the Partnership is the surviving entity and the Series F Preferred Units
remain outstanding with the terms thereof unchanged, or (2) the resulting,
surviving or transferee entity is a partnership, limited liability company or
other pass-through entity organized under the laws of any state, and such entity
substitutes for the Series F Preferred Units other interests in such entity
having substantially the same terms and rights as the Series F Preferred Units,
including with respect to distributions, voting rights and rights upon
liquidation, dissolution or winding-up, then the occurrence of any such event
shall not be deemed to materially and adversely affect the rights, privileges or
voting powers of the holders of the Series F Preferred Units; provided, further,
that any increase in the amount of Partnership Interests or the creation or
issuance of any other class or series of Partnership Interests, shall not be
deemed to materially and

9



--------------------------------------------------------------------------------



 



adversely affect the rights, preferences, privileges or voting powers of the
Series F Preferred Units, if such Partnership Units rank (y) junior to the
Series F Preferred Units with respect to payment of distributions or the
distribution of assets upon liquidation, dissolution or winding up, or (z) on a
parity with the Series F Preferred Units with respect to payment of
distributions or the distribution of assets upon liquidation, dissolution or
winding-up; provided, however, that any Preferred Units issued in reliance on
the preceding clause (z) shall have been issued to an Affiliate of the
Partnership on arms’ length terms, or to the General Partner in order to allow
the General Partner to issue corresponding preferred Shares to persons who are
not Affiliates of the Partnership. In the event of any conflict or inconsistency
between this Section 7 and Article XIV of the Partnership Agreement, this
Section 7 shall control.

Section 8. Transfer Restrictions. The Series F Preferred Units shall be subject
to the provisions of Article IX of the Partnership Agreement; provided, however,
that (a) the General Partner shall act reasonably in exercising its discretion
pursuant to the provisions of Sections 9.2(a) and 9.2(c) of the Partnership
Agreement and shall not withhold its consent to any transfer to any Person, and
the admission of such Person as a Substituted Limited Partner, which Person does
not violate the requirements of Section 9.3 of the Partnership Agreement and
such transfers do not cause the total number of holders of Series F Preferred
Units which would be considered partners under Treasury
Regulation Section 1.7704-1(h)(3), at any time the Partnership is satisfying the
private placement safe harbor of Treasury Regulation Section 1.7704-1(h) to
exceed the lesser of (i) (A) four (4) through December 31, 2005 and (B) six (6)
after December 31, 2005 and (ii) the maximum number that would permit the
Partnership to continue to satisfy such safe harbor (but in assessing the status
of such safe harbor, (1) substituting “90” for “100”; and (2) taking into
account any number of partners that the General Partner reasonably anticipates
becoming partners within the meaning of the Treasury Regulations
Section 1.7704-1(h)(3) within six months of the date of such transfer by the
Series F Preferred Unit holders) and (b) the term “transfer” when used in
Article IX shall not be deemed to include any exchange pursuant to Section 9
below.

Section 9. Exchange Rights.

(a) Right to Exchange.

(i) Series F Preferred Units will be exchangeable in whole or in part at anytime
on or after June 30, 2015, at the option of the holders thereof, for authorized
but previously unissued shares of 6.65% Series F Cumulative Redeemable Preferred
Shares of the General Partner (the “Series F Preferred Shares”) at an exchange
rate of one Series F Preferred Share for one Series F Preferred Unit, subject to
adjustment as described below (the “Exchange Price”), provided that the Series F
Preferred Units will become exchangeable at any time, in whole or in part, at
the option of the holders of Series F Preferred Units for Series F Preferred
Shares if (x) at any time full distributions shall not have been timely made on
any Series F Preferred Unit with respect to six (6) prior quarterly distribution
periods, whether or not consecutive, provided, however, that a distribution in
respect of Series F Preferred Units shall be considered timely made if made
within two (2) Business Days after the applicable Preferred Unit

10



--------------------------------------------------------------------------------



 



Distribution Payment Date if at the time of such late payment there shall not be
any prior quarterly distribution periods in respect of which full distributions
were not timely made. Furthermore, the Series F Preferred Units may be exchanged
in whole but not in part by any holder thereof which is a real estate investment
trust within the meaning of Sections 856 through 859 of the Code for Series F
Preferred Shares (but only if the exchange in whole may be accomplished
consistently with the ownership limitations set forth under Article VII of the
Charter (taking into account exceptions thereto and exemptions therefrom)) if at
any time, (i) a holder of Series F Preferred Units determines (in the reasonable
judgment of such holder) that based upon the assets and income of the
Partnership for a taxable year after 2005, it is imminent that the Partnership
will not or likely will not satisfy the income and assets tests of Section 856
of the Code if the Partnership were a real estate investment trust within the
meaning of the Code, (ii) such holder of Series F Preferred Units delivers to
the Partnership and the General Partner an opinion of nationally recognized
independent counsel reasonably acceptable to the General Partner to the effect
that, based on the assets and income of the Partnership for a taxable year after
2005, it is imminent that the Partnership will not or likely will not satisfy
the income and assets tests of Section 856 of the Code if the Partnership were a
real estate investment trust within the meaning of the Code and (iii) that such
failure would create a meaningful risk that a holder of the Series F Preferred
Units would fail to maintain qualification as a real estate investment trust. In
addition, the Series F Preferred Units may be exchanged for Series F Preferred
Shares, in whole or in part, at the option of any holder that is not a
corporation (a “non-corporate holder”) if (a) such non-corporate holder
concludes based on results or projected results that there exists (in the
reasonable judgment of the holder) an imminent and substantial risk that the
holder’s interest in the Partnership will represent more than 19.9% of the total
profits or capital interests in the Partnership (determined in accordance with
Treasury regulations Section 1.731-2(e)(4)) for a taxable year (or portion
thereof), (b) the non-corporate holder delivers to the General Partner an
opinion of nationally recognized independent counsel to the effect that there is
an imminent and substantial risk that the holder’s interest in the Partnership
will represent more than 19.9% of the total profits or capital interests in the
Partnership (determined in accordance with Treasury regulations
Section 1.731-2(e)(4)) for a taxable year, and (c) the General Partner agrees
with the conclusions referred to in clauses (a) and (b) of this sentence, such
agreement not to be unreasonably withheld.

(ii) Notwithstanding anything to the contrary set forth in Section 9(a)(i)
hereof, if an Exchange Notice (as such term is defined herein) has been
delivered to the General Partner, then the General Partner may, at its option,
elect to redeem or cause the Partnership to redeem all or a portion of the
outstanding Series F Preferred Units for cash in an amount equal to the original
Capital Contribution per Series F Preferred Unit plus all accrued and unpaid
distributions thereon to the date of redemption. The General Partner may
exercise its option to redeem the Series F Preferred Units for cash pursuant to
this Section 9(a)(ii) hereof by giving each holder of record of Series F
Preferred Units notice of its election to redeem for cash, within ten
(10) Business Days after receipt of the

11



--------------------------------------------------------------------------------



 



Exchange Notice, by (1) fax, and (2) registered mail, postage paid, at the
address of each holder as it may appear on the records of the Partnership
stating (A) the redemption date, which shall be no later than sixty (60) days
following the receipt of the Exchange Notice, (B) the redemption price, (C) the
place or places where the Series F Preferred Units are to be surrendered for
payment of the redemption price, (D) that distributions on the Series F
Preferred Units will cease to accrue on such redemption date, (E) that payment
of the redemption price will be made upon presentation and surrender of the
Series F Preferred Units and (F) the aggregate number of Series F Preferred
Units to be redeemed, and if fewer than all of the outstanding Series F
Preferred Units are to be redeemed, the number of Series F Preferred Units to be
redeemed held by such holder, which number shall equal such holder’s pro rata
share (based on the percentage of the aggregate number of outstanding Series F
Preferred Units the total number of Series F Preferred Units held by such holder
represents) of the aggregate number of Series F Preferred Units being redeemed.

(iii) In the event an exchange of all or a portion of Series F Preferred Units
pursuant to Section 9(a)(i) hereof would violate the provisions on ownership
limitation of the General Partner set forth in Article VII of the Charter with
respect to the Series F Preferred Shares, the General Partner shall give written
notice thereof to each holder of record of Series F Preferred Units, within five
(5) Business Days following receipt of the Exchange Notice, by (1) fax, and (2)
registered mail, postage prepaid, at the address of each such holder set forth
in the records of the Partnership. In such event, each holder of Series F
Preferred Units shall be entitled to exchange, pursuant to the provision of
Section 9(b) a number of Series F Preferred Units which would comply with the
provisions on the ownership limitation of the General Partner set forth in
Article VII of the Charter and any Series F Preferred Units not so exchanged
(the “Excess Units”) shall be redeemed by the Partnership for cash in an amount
equal to the original Capital Contribution per Excess Unit, plus any accrued and
unpaid distributions thereon, whether or not declared, to the date of
redemption. The written notice of the General Partner shall state (A) the number
of Excess Units held by such holder, (B) the redemption price of the Excess
Units, (C) the date on which such Excess Units shall be redeemed, which date
shall be no later than sixty (60) days following the receipt of the Exchange
Notice, (D) the place or places where such Excess Units are to be surrendered
for payment of the Redemption Price, (E) that distributions on the Excess Units
will cease to accrue on such redemption date and (F) that payment of the
redemption price will be made upon presentation and surrender of such Excess
Units. In the event an exchange would result in Excess Units, as a condition to
such exchange, each holder of such Excess Units agrees to provide
representations and covenants reasonably requested by the General Partner
relating to: (x) the widely held nature of the interests in such holder,
sufficient to assure the General Partner that the holder’s ownership of shares
of beneficial interest of the General Partner (without regard to the limits
described above) will not cause any individual to Beneficially Own in excess of
the Aggregate Share Ownership Limit (all as such term is defined in the
Charter); and (y) to the extent such holder can so represent and covenant
without obtaining

12



--------------------------------------------------------------------------------



 



information from its owners, the holder’s ownership of tenants of the
Partnership and its affiliates.

(iv) The redemption of Series F Preferred Units described in Sections 9(a)(ii)
and (iii) hereof shall be subject to the provisions of Section 6(b)(i) hereof;
provided, however, that the term “Redemption Price” in such Section shall be
read to mean the original Capital Contribution per Series F Preferred Unit being
redeemed plus all accrued and unpaid distributions to the redemption date.

(b) Procedure for Exchange.

(i) Any exchange shall be exercised pursuant to a notice of exchange (the
“Exchange Notice”) delivered to the General Partner by the holder who is
exercising such exchange right, by (A) fax and (B) by certified mail postage
prepaid. The exchange of Series F Preferred Units, or a specified portion
thereof, may be effected after the fifth (5th) Business Day following receipt by
the General Partner of the Exchange Notice by delivering certificates, if any,
representing such Series F Preferred Units to be exchanged together with, if
applicable, written notice of exchange and a proper assignment of such Series F
Preferred Units to the office of the General Partner maintained for such
purpose. Currently, such office is:

                    500 Chesterfield Parkway
                    Malvern, Pennsylvania 19355

Each exchange will be deemed to have been effected immediately prior to the
close of business on the date on which such Series F Preferred Units to be
exchanged (together with all required documentation) shall have been surrendered
and notice shall have been received by the General Partner as aforesaid and the
Exchange Price shall have been paid. Any Series F Preferred Shares issued
pursuant to this Section 9 shall be delivered as shares which are duly
authorized, validly issued, fully paid and nonassessable, free of pledge, lien,
encumbrance or restriction other than those provided in the Charter, the Bylaws
of the General Partner, the Securities Act and relevant state securities or blue
sky laws.

(ii) If the event of an exchange of Series F Preferred Units for shares of
Series F Preferred Shares, an amount equal to the accrued and unpaid
distributions, whether or not declared, to the date of exchange on any Series F
Preferred Units tendered for exchange shall (A) accrue on the Series F Preferred
Shares into which such Series F Preferred Units are exchanged, and (B) continue
to accrue on such Series F Preferred Units, which shall remain outstanding
following such exchange, with the General Partner as the holder of such Series F
Preferred Units. Notwithstanding anything to the contrary set forth herein, in
no event shall a holder of a Series F Preferred Unit that was validly exchanged
into Series F Preferred Shares pursuant to this Section 9 (other than the
General Partner now holding such Series F Preferred Unit), receive a cash
distribution out of Available Cash of the Partnership, if such holder, after
exchange, is entitled to

13



--------------------------------------------------------------------------------



 



receive a distribution out of Available Cash with respect to the Series F
Preferred Shares for which such Series F Preferred Unit was exchanged or
redeemed.

(iii) Fractional shares of Series F Preferred Shares are not to be issued upon
exchange but, in lieu thereof, the General Partner will pay a cash adjustment
based upon the fair market value of the Series F Preferred Shares on the day
prior to the exchange date as determined in good faith by the Board of Directors
of the General Partner.

(c) Adjustment of Exchange Price.

(i) The Exchange Price is subject to adjustment upon certain events, including,
(A) subdivisions, combinations and reclassification of the Series F Preferred
Shares, and (B) distributions to all holders of Series F Preferred Shares of
evidence of indebtedness of the General Partner or assets (including securities,
but excluding dividends and distributions paid in cash out of equity applicable
to Series F Preferred Shares).

(ii) In case the General Partner shall be a party to any transaction (including,
without limitation, a merger, consolidation, statutory share exchange, tender
offer for all or substantially all of the General Partner’s capital stock or
sale of all or substantially all of the General Partner’s assets), in each case
as a result of which the Series F Preferred Shares will be converted into the
right to receive shares of capital stock, other securities or other property
(including cash or any combination thereof), each Series F Preferred Unit will
thereafter be exchangeable into the kind and amount of shares of capital stock
and other securities and property receivable (including cash or any combination
thereof) upon the consummation of such transaction by a holder of that number of
Series F Preferred Shares or fraction thereof into which one Series F Preferred
Unit was exchangeable immediately prior to such transaction. The General Partner
may not become a party to any such transaction unless the terms thereof are
consistent with the foregoing.

(d) No Rights Under Article XI. Holders of Series F Preferred Units shall not be
entitled to any “Rights” provided to Limited Partners pursuant to Article XI of
the Partnership Agreement.

Section 10. Conversion and Redemption Rights. Except as set forth in this
Amendment, the holders of the Series F Preferred Units shall not have any
rights, in their sole election, to convert, redeem or exchange their Series F
Preferred Units for any other property (including cash) of the Partnership or
the General Partner, including for units of any other class or series of units
or into any other securities of, or interest in, the Partnership or the General
Partner.

Section 11. No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series F Preferred Units.

14



--------------------------------------------------------------------------------



 



Section 12. Admission of Limited Partners: Exhibits to Partnership. In
accordance with Section 4.1 of the Partnership Agreement, Goldman is hereby
admitted as an Additional Limited Partner. Schedule A to the Partnership
Agreement is hereby amended to reflect the issuance of the Series F Preferred
Units provided for herein.

Section 13. Miscellaneous.

(a) The parties hereto agree that the holders of Series F Preferred Units shall
not be deemed “Limited Partners” for the purpose of calculating the ownership
level of limited partners as contemplated by Section 7.2 of the Partnership
Agreement.

(b) For greater clarity, Article XIII of the Partnership Agreement shall not
apply to Goldman or to its affiliates, successors and assigns or to their
interests in the Partnership.

Section 14. Reaffirmation. Except as modified herein, all terms and conditions
of the Partnership Agreement shall remain in full force and effect, which terms
and conditions the General Partner hereby ratifies and affirms.

15



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Amendment has been executed as of the date first
above written.

            GENERAL PARTNER

LIBERTY PROPERTY TRUST
      By:   /s/ George J. Alburger, Jr.       Name:   George J. Alburger, Jr.  
    Title:   Executive Vice President and Chief Executive Officer    

            ADDITIONAL LIMITED PARTNER
GSEP 2005 REALTY CORP.
      By:   /s/ Eric S. Lane       Name:   Eric S. Lane       Title:   President
and Chief Executive Officer    

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO SIXTH AMENDMENT

 